PRIVATE EQUITY CREDIT AGREEMENT


BY AND BETWEEN


SKYBRIDGE WIRELESS, INC.


AND


GLOBALVEST PARTNERS, LLC

        PRIVATE EQUITY CREDIT AGREEMENT is entered into as of the 30 day of
September 2004 (this “Agreement”), by and between Globalvest Partners, LLC, a
limited liability company organized and existing under the laws of the state of
New York (the “Investor”), and SkyBridge Wireless, Inc., a corporation organized
and existing under the laws of the State of Nevada (the “Company”).

        WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to Investor, from
time to time as provided herein, and Investor shall purchase, up to Four Million
Five Hundred Thousand Dollars ($4,500,000) of the Common Stock (as defined
below); and

        WHEREAS, such investments will be made in reliance upon the provisions
of Section 4(2) (“SECTION 4(2)”) of the Securities Act of 1933, as amended,
Regulation D, and the rules and regulations promulgated thereunder (the
“Securities Act”), and/or upon such other exemptions from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments in Common Stock to be made hereunder.

        NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I


CERTAIN DEFINITIONS

        Section 1.1 Defined Terms. The following terms shall have the following
meanings specified or indicated (such meanings to be equally applicable to both
the singular and plural forms of the terms defined):

        “Agreement” shall have the meaning specified in the preamble hereof.

        “Bid Price” shall mean the closing bid price of the Common Stock on the
Principal Market.

        “Blackout Notice” shall have the meaning specified in the Registration
Rights Agreement.

-1-



        “Blackout Shares” shall have the meaning specified in Section 2.6

        “By-laws” shall have the meaning specified in Section 4.8.

        “Certificate” shall have the meaning specified in Section 4.8

        “Claim Notice” shall have the meaning specified in Section 9.3(a).

        “Closing” shall mean one of the closings of a purchase and sale of
shares of Common Stock pursuant to Section 2.3.

        “Closing Date” shall mean, with respect to a Closing, the twelfth (12th)
Trading Day following the Put Date related to such Closing, or such earlier date
as the Company and the Investor shall agree, provided all conditions to such
Closing have been satisfied on or before such Trading Day.

        “Commitment Period” shall mean the period commencing on the Effective
Date, and ending on the earlier of (i) the date on which Investor shall have
purchased Put Shares pursuant to this Agreement for an aggregate Purchase Price
of the Maximum Commitment Amount, (ii) the date this Agreement is terminated
pursuant to Section 2.5 (iii) the date occurring on the later of (A) thirty six
(36) months from the date of commencement of the Commitment Period or (B) forty
eight (48) months from the date hereof.

        “Commitment Shares” shall have the meaning specified in Section 10.8.

        “Common Stock” shall mean the Company’s common stock, $.001 par value
per share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

        “Company” shall have the meaning specified in the preamble to this
Agreement.

        “Condition Satisfaction Date” shall have the meaning specified in
Section 7.2.

        “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements and costs and expenses of expert witnesses and investigation).

        “Discount” shall mean nine (9%) percent.

        “Dispute Period” shall have the meaning specified in Section 9.3(a).

        “DTC” shall the meaning specified in Section 2.3.

-2-



        “DWAC” shall the meaning specified in Section 2.3.

        “Effective Date” shall mean the date on which the SEC first declares
effective a Registration Statement registering the resale of the Registrable
Securities as set forth in Section 7.2(a).

        “Escrow Agent” shall mean McLaughlin & Stern, LLP.

        “Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder.

        “Fast” shall the meaning specified in Section 2.3.

        “Indemnified Party” shall have the meaning specified in Section 9.3(a).

        “Indemnifying Party” shall have the meaning specified in Section 9.3(a).

        “Indemnity Notice” shall have the meaning specified in Section 9.3(b).

        “Investment Amount” shall mean the dollar amount (within the range
specified in Section 2.2) to be invested by Investor to purchase Put Shares with
respect to any Put Date as notified by the Company to Investor in accordance
with Section 2.2.

        “Investor” shall have the meaning specified in the preamble to this
Agreement.

        “Legend” shall have the meaning specified in Section 8.1.

        “Market Price” on any given date shall mean the average of the lowest
Bid Prices (not necessarily consecutive) for any three (3) Trading Days during
the ten (10) Trading Day period immediately following the Put Date.

        “Minimum Commitment Amount” shall mean One Million Dollars ($1,000,000).

        “Major Transaction” shall be deemed to have occurred upon the closing of
any of the following events: (i) the consolidation, merger or other business
combination of the Company with or into another person (other than pursuant to a
migratory merger effected solely for the purposes of changing the jurisdiction
of incorporation of the Company) (ii) the sale or transfer of all or
substantially all of the Company’s assets; or (iii) the consummation of a
purchase, tender or exchange offer made to, and accepted by, the holders of more
than 30% of the economic interest in, or the combined voting power of all
classes of voting stock of, the Company.

        “Maximum Commitment Amount” shall mean Four Million Five Hundred
Thousand Dollars ($4,500,000).

-3-



        “Material Adverse Effect” shall mean any effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company that is material and adverse to the Company or to the Company and such
other entities controlling or controlled by the Company, taken as a whole,
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to enter into and
perform its obligations under any of (a) this Agreement and (b) the Registration
Rights Agreement.

        “Maximum Put Amount” shall mean, with respect to any Put, the lesser of
(a) Five Hundred Thousand Dollars ($500,000), or (b)Two Hundred Fifty (250%)
percent of the daily Weighted Average Volume for the Twenty (20) Trading Days
immediately preceding the Put Date.

        “Minimum Put Amount” shall mean, with respect to any Put, Twenty-Five
Thousand Dollars ($25,000).

        “NASD” shall mean the National Association of Securities Dealers, Inc.

        “Nasdaq” shall mean The Nasdaq Stock Market, Inc.

        “New Bid Price” shall have the meaning specified in Section 2.6.

        “Old Bid Price” shall have the meaning specified in Section 2.6.

        “Outstanding” shall mean, with respect to the Common Stock, at any date
as of which the number of shares of Common Stock is to be determined, all issued
and outstanding shares of Common Stock, including all shares of Common Stock
issuable in respect of outstanding convertible securities, scrip or any
certificates representing fractional interests in shares of Common Stock;
provided, however, that Outstanding shall not include any shares of Common Stock
then directly or indirectly owned or held by or for the account of the Company.

        “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

        “Principal Market” shall mean the Nasdaq National Market, the Nasdaq
SmallCap Market, the Over the Counter Bulletin Board, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.

        “Purchase Price” shall mean, with respect to a Put, the Market Price on
the applicable Put Date (or such other date on which the Purchase Price is
calculated in accordance with the terms and conditions of this Agreement) less
the product of the Discount and the Market Price.

-4-



        “Put” shall mean each occasion that the Company elects to exercise its
right to tender a Put Notice requiring Investor to purchase shares of Common
Stock, subject to the terms and conditions of this Agreement.

        “Put Date” shall mean the Trading Day during the Commitment Period that
a Put Notice is deemed delivered pursuant to Section 2.2(b).

        “Put Notice” shall mean a written notice, substantially in the form of
Exhibit B hereto, to Investor setting forth the Investment Amount with respect
to which the Company intends to require Investor to purchase shares of Common
Stock pursuant to the terms of this Agreement.

        “Put Shares” shall mean all shares of Common Stock issued or issuable
pursuant to a Put that has been exercised or may be exercised in accordance with
the terms and conditions of this Agreement.

        “Registrable Securities” shall mean the (a) Put Shares, (b) the Blackout
Shares, (c) the Commitment Shares, and (d) any securities issued or issuable
with respect to any of the foregoing by way of exchange, stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise. As to any particular
Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (i) a Registration Statement has been declared
effective by the SEC and such Registrable Securities have been disposed of
pursuant to a Registration Statement, (ii) such Registrable Securities have been
sold under circumstances under which all of the applicable conditions of Rule
144 are met, (iii) such time as such Registrable Securities have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act, and the Company has delivered a new certificate or other
evidence of ownership for such securities not bearing a restrictive legend or
(iv) in the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to Investor, such Registrable Securities may be sold without
registration under the Securities Act or the need for an exemption from any such
registration requirements and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act.

        “Registration Rights Agreement” shall mean the registration rights
agreement in the form of Exhibit A hereto.

        “Registration Statement” shall mean a registration statement on Form
SB-2 (if use of such form is then available to the Company pursuant to the rules
of the SEC and, if not, on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate
and which form shall be available for the resale of the Registrable Securities
to be registered thereunder in accordance with the provisions of this Agreement
and the Registration Rights Agreement and in accordance with the intended method
of distribution of such securities), for the registration of the resale by
Investor of the Registrable Securities under the Securities Act.

        “Regulation D” shall have the meaning specified in the recitals of this
Agreement.

-5-



        “Remaining Put Shares” shall have the meaning specified in Section 2.6.

        “Rule 144” shall mean Rule 144 under the Securities Act or any similar
provision then in force under the Securities Act.

  “SEC” shall mean the Securities and Exchange Commission. “Section 4(2)” shall
mean Section 4(2) under the Securities Act.


        “Securities Act” shall have the meaning specified in the recitals of
this Agreement.

        “SEC Documents” shall mean, as of a particular date, all reports and
other documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act.

        “Subscription Date” shall mean the date on which this Agreement is
executed and delivered by the Company and Investor.

        “Third Party Claim” shall have the meaning specified in Section 9.3(a).

        “Trading Cushion” shall mean, after the initial Put Notice a minimum of
five (5) Trading Days between a Closing Date and the next Put Date.

        “Trading Day” shall mean any day during which the Principal Market shall
be open for business.

        “Transaction Documents” means the Private Equity Credit Agreement, the
Registration Rights Agreement, Closing Certificate, and the Transfer Agent
Instructions.

        “Transfer Agent” shall mean the transfer agent for the Common Stock (and
any substitute or replacement transfer agent for the Common Stock upon the
Company’s appointment of any such substitute or replacement transfer agent).

        “Underwriter” shall mean any underwriter participating in any
disposition of the Registrable Securities on behalf of Investor pursuant to a
Registration Statement.

-6-



        “Valuation Event” shall mean an event in which the Company at any time
during a Valuation Period takes any of the following actions:

  (a) subdivides or combines the Common Stock;


  (b) pays a dividend in shares of Common Stock or makes any other distribution
of shares of Common Stock;


  (c) issues any options or other rights to subscribe for or purchase shares of
Common Stock and the price per share for which shares of Common Stock may at any
time thereafter be issuable pursuant to such options or other rights shall be
less than the Bid Price in effect immediately prior to such issuance;


  (d) issues any securities convertible into or exchangeable for shares of
Common Stock and the consideration per share for which shares of Common Stock
may at any time thereafter be issuable pursuant to the terms of such convertible
or exchangeable securities shall be less than the Bid Price in effect
immediately prior to such issuance;


  (e) issues shares of Common Stock otherwise than as provided in the foregoing
subsections (a) through (d), at a price per share less, or for other
consideration lower, than the Bid Price in effect immediately prior to such
issuance, or without consideration;


  (f) makes a distribution of its assets or evidences of indebtedness to the
holders of Common Stock as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company’s assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (e); or


  (g) takes any action affecting the number of Outstanding Common Stock, other
than an action described in any of the foregoing subsections (a) through (f)
hereof, inclusive, which in the opinion of the Company’s Board of Directors,
determined in good faith, would have a materially adverse effect upon the rights
of Investor at the time of a Put.


        “Weighted Average Volume” shall mean the average of the Weighted Volume
for the relevant days.

        “Weighted Volume” shall mean the product of (a) the Closing Bid Price
and (b) the volume on the Principal Market.

-7-




ARTICLE II


PURCHASE AND SALE OF COMMON STOCK

      Section 2.1 Investments.

    (a)        Puts. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), on any Put Date the Company
may exercise a Put by the delivery of a Put Notice. The number of Put Shares
that Investor shall receive pursuant to such Put shall be determined by dividing
the Investment Amount specified in the Put Notice by the Purchase Price with
respect to such Put Date.

    (b)        Minimum Amount of Puts. The Company shall, in accordance with
Section 2.2(a), deliver to Investor during the Commitment Period, Put Notices
with an aggregate Investment Amount at least equal to the Minimum Commitment
Amount. If the Company for any reason fails to issue and deliver such Put Shares
during the Commitment Period, on the first Trading Day after the expiration of
the Commitment Period, the Company shall wire to Investor a sum in immediately
available funds equal to the product of (i) the Minimum Commitment Amount minus
the aggregate Investment Amounts of the Put Notices delivered to Investor
hereunder, and (ii) the Discount.

    (c)        Maximum Amount of Puts. If required by the Principal Market,
until the Company obtains the requisite approval of its shareholders in
accordance with the corporate laws of the State of Nevada and the applicable
rules of the Principal Market, no more than the specified shares of Common Stock
(representing approximately 19.9% of the Outstanding Common Stock on the date
hereof) may be issued and sold to Investor pursuant to this Agreement.

      Section 2.2 Mechanics.

    (a)        Put Notice. At any time during the Commitment Period, the Company
may deliver a Put Notice to Investor, subject to the conditions set forth in
Section 7.2; provided, however, the Investment Amount for each Put as designated
by the Company in the applicable Put Notice shall be neither less than the
Minimum Put Amount nor more than the Maximum Put Amount.

    (b)        Date of Delivery of Put Notice. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by
Investor if such notice is received on or prior to 12:00 noon New York time, or
(ii) the immediately succeeding Trading Day if it is received by facsimile or
otherwise after 12:00 noon New York time on a Trading Day or at anytime on a day
which is not a Trading Day.

        Section 2.3 Closings. On or prior to each Closing Date for a Put, (a)
the Company shall deliver to Escrow Agent, one or more certificates, at
Investor’s option, representing the Put Shares to be purchased by Investor
pursuant to Section 2.1 herein, registered in the name of Investor and (b)
Investor shall deliver to the Escrow Agent the Investment Amount specified in
the Put Notice by wire transfer of immediately available funds to an account
designated by the Escrow Agent on or before the Closing Date. In lieu of
delivering physical certificates representing the Common Stock issuable in
accordance with clause (a) of this Section 2.3, and provided that the Transfer
Agent then is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of Investor, the
Company shall cause the Transfer Agent to electronically transmit, prior to the
Closing Date, the Put Shares by crediting the account of the Investor’s prime
broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system,
and provide proof satisfactory to the Escrow Agent of such delivery. In
addition, on or prior to such Closing Date, each of the Company and Investor
shall deliver to the Escrow Agent all documents, instruments and writings
required to be delivered or reasonably requested by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein. On the Closing Date and provided all conditions to Closing have been
satisfied by the Company, the Escrow Agent shall wire transfer to the Company,
the Investment Amount, less any applicable fees and expenses.

-8-



        Section 2.4 Limitation on Investor’s Obligation to Purchase Shares.
Notwithstanding anything to the contrary in this Agreement, in no event shall
the Investor be required to purchase, and the Company shall in no event sell to
the Investor, that number of shares of Common Stock, which when added to the sum
of the number of shares of Common Stock beneficially owned (as such term is
defined under Section 13(d) and Rule 13d-3 of the Exchange Act), by the
Investor, would exceed 4.99% of the number of shares of Common Stock outstanding
on the Put Date, as determined in accordance with Rule 13d-1(j) promulgated
under the Exchange Act. Each Put Notice shall include a representation of the
Company as to the number of shares of Common Stock outstanding on the Put Date
as determined in accordance with Section 13(d) of the Exchange Act. In the event
that the number of shares of Common Stock outstanding as determined in
accordance with Section 13(d) of the Exchange Act on any day between the Put
Date and the Closing Date is less than the number of shares of Common Stock
outstanding on the Put Date, then the number of shares of Common Stock
outstanding on such day shall govern for purposes of determining whether the
Investor would be acquiring beneficial ownership of more than 4.99% of the
number of shares of Common Stock outstanding during such period.

        Section 2.5 Termination of Investment Obligation. The obligation of
Investor pursuant to this Agreement to purchase shares of Common Stock shall, at
Investor’s option, terminate permanently (including with respect to a Closing
Date that has not yet occurred) in the event that (a) there shall occur any stop
order or suspension of the effectiveness of any Registration Statement for an
aggregate of thirty (30) Trading Days during the Commitment Period, for any
reason other than deferrals or suspension during a Blackout Period in accordance
with the Registration Rights Agreement, as a result of corporate developments
subsequent to the Subscription Date that would require such Registration
Statement to be amended to reflect such event in order to maintain its
compliance with the disclosure requirements of the Securities Act, (b) pursuant
to Section 2(b) of the Registration Rights Agreement, or (c) the Company shall
at any time fail to comply with the requirements of Section 6.3, 6.4, or 6.6 and
such failure shall continue for more than thirty (30) days.

        Section 2.6 Blackout Shares. In the event that, (a) within fifteen (15)
Trading Days following any Closing Date, the Company gives a Blackout Notice to
Investor of a Blackout Period in accordance with the Registration Rights
Agreement, and (b) the Bid Price on the Trading Day immediately preceding such
Blackout Period (“Old Bid Price”) is greater than the Bid Price on the first
Trading Day following such Blackout Period that Investor may sell its
Registrable Securities pursuant to an effective Registration Statement (“New Bid
Price”), then the Company shall issue to Investor the number of additional
shares of Registrable Securities (the “Blackout Shares”) equal to the difference
between (i) the product of the number of Put Shares held by Investor immediately
prior to the Blackout Period that were issued on the most recent Closing Date
(the “Remaining Put Shares”) multiplied by the Old Bid Price, divided by the New
Bid Price, and (ii) the Remaining Put Shares.

-9-



        Section 2.7 Delay. The Company understands that a delay in the issuance
of shares of Common Stock beyond the Closing Date could result in economic loss
to the Investor. After the Effective Date, as compensation to the Investor for
such loss, the Company agrees to pay late payments to the Investor for late
issuance of shares of Common Stock in accordance with the following schedule
(where “No. of Days Late” is defined as the number of days beyond the Closing
Date):

Late Payment For Each
No. of Days Late

--------------------------------------------------------------------------------

$10,000 of Common Stock

--------------------------------------------------------------------------------

 1   $ 100    2   $ 200    3   $ 300    4   $ 400    5   $ 500    6   $ 600    7
  $ 700    8   $ 800    9   $ 900    10   $ 1,000    Over 10 $ 1,000 + $200  

        Section 2.8 Liquidated Damages. Each of the Company and Investor
acknowledge and agree that the requirement to issue Blackout Shares under
Section 2.6 and the payments under Section 2.7 shall give rise to liquidated
damages and not penalties. Each of the Company and Investor further acknowledge
that (a) the amount of loss or damages likely to be incurred is incapable or is
difficult to precisely estimate, (b) the amounts specified in such Sections bear
a reasonable proportion and are not plainly or grossly disproportionate to the
probable loss likely to be incurred by Investor and (c) each of the Company and
Investor are sophisticated business parties and have been represented by
sophisticated and able legal and financial counsel and negotiated this Agreement
at arm’s length.

-10-



        Section 2.9 Accountant Letter and Registration Opinion. Whenever
reasonably requested by Investor, the Company shall cause to be delivered to the
Investor, on or prior to each Put Date, an opinion of the Company’s independent
counsel, addressed to the Investor stating, inter alia, that no material facts
have come to such counsel’s attention that have caused it to believe that the
Registration Statement is not effective or available for the resale of the
Registrable Securities or to believe that the Registration Statement, any
supplemental Registration Statement (as each may be amended, if applicable), and
any related prospectuses, contain an untrue statement of material fact or omits
a material fact required to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. If such an opinion
cannot be delivered by the Company’s independent counsel to the Investor, then
the Company shall promptly notify the Investor and as promptly as possible amend
each of the Registration Statement and any supplemental Registration Statements,
as applicable, and any related prospectus, as the case may be, and deliver such
opinion and updated prospectus as soon as possible thereafter. If at any time
after a Put Notice shall have been delivered to Investor but before the related
Closing Date, the Company acquires knowledge of any such material facts or
information regarding the Registration Statement, the Company shall promptly
notify the Investor.

        Section 2.10 Comfort Letter. Whenever reasonably requested by Investor,
the Company shall engage its independent auditors to perform the procedures in
accordance with the provisions of Statement on Auditing Standards No. 71, as
amended, as agreed to by the parties hereto, and report thereon as shall have
been reasonably requested by the Investor with respect to certain financial
information contained in the Registration Statement and shall deliver to the
Investor a copy of such report addressed to the Investor no later than three
Trading Days following the Put Date. In the event that the report required by
this Section 2.10 cannot be delivered by the Company’s independent auditors, the
Company shall, if necessary, promptly revise the Registration Statement and the
Company shall not deliver a Put Notice to Investor until such report is
delivered.

        Section 2.11 Procedure If Material Facts Are Reasonably Believed to Be
Untrue or Are Omitted. In the event after such consultation the Investor or the
Investor’s counsel reasonably believes that the Registration Statement contains
an untrue statement or a material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading, (i) the Company shall file with the SEC an amendment to the
Registration Statement responsive to such alleged untrue statement or omission
and provide the Investor, as promptly as practicable, with copies of the
Registration Statement and related Prospectus, as so amended, or (ii) if the
Company disputes the existence of any such material misstatement or omission,
(x) the Company’s independent counsel shall provide the Investor’s counsel with
an opinion and (y) in the event the dispute relates to the adequacy of financial
disclosure and the Investor shall reasonably request, the Company’s independent
auditors shall provide to the Company a letter outlining the performance of such
“agreed upon procedures” as shall be reasonably requested by the Investor and
the Company shall provide the Investor with a copy of such letter.

-11-



        Section 2.12 Delisting; Suspension. If at any time during the Commitment
Period or within thirty (30) calendar days after the end of the Commitment
Period, (i) the Registration Statement, after it has been declared effective,
shall not remain effective and available for sale of all the Registrable
Securities, (ii) the Common Stock shall not be listed on the Principal Market or
shall have been suspended from trading thereon (excluding suspensions of not
more than one trading day resulting from business announcements by the Company)
or the Company shall have been notified of any pending or threatened proceeding
or other action to delist or suspend the Common Stock, (iii) there shall have
occurred a Major Transaction or the public announcement of a pending Major
Transaction which has not been abandoned or terminated, or (iv) the Registration
Statement is no longer effective or stale for a period of more than five (5)
Trading Days, the Company shall repurchase within thirty (30) calendar days of
the occurrence of one of the events listed in clauses (i), (ii), (iii) or (iv)
above (each a Repurchase Event) and subject to the limitations imposed by
applicable federal and state law, all or any part of the shares of Common Stock
issued to the Investor within the sixty (60) Trading Days preceding the
occurrence of the Repurchase Event and then held by the Investor at a price per
share equal to the highest Weighted Average Volume Price during the period
beginning on the date of the Repurchase Event and ending on and including the
date on which the Investor is paid by the Company for the repurchase of the
shares. If the Company fails to pay to the Investor such amount within ten (10)
calendar days of the occurrence of a Repurchase Event, the Company shall pay to
the Investor, on the first Trading Day following such tenth (10th) calendar day,
in addition to and not in lieu of such amount payable by the Company to the
Investor an amount equal to 2% of the aggregate amount then due and payable to
the Investor, in cash by wire transfer, plus compounded annual interest of 18%
(or the maximum amount permissible by law if lower) on such amount during the
period, beginning on the day following such tenth calendar day, during which
such amount, or any portion thereof, is outstanding.

-12-




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF INVESTOR

        Investor represents and warrants to the Company that:

        Section 3.1 Intent. Investor is entering into this Agreement for its own
account and Investor has no present arrangement (whether or not legally binding)
at any time to sell the Common Stock to or through any person or entity;
provided, however, Investor reserves the right to dispose of the Common Stock at
any time in accordance with federal and state securities laws applicable to such
disposition.

        Section 3.2 Sophisticated Investor. Investor is a sophisticated investor
(as described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor
(as defined in Rule 501 of Regulation D), and Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Common Stock. Investor acknowledges that an
investment in the Common Stock is speculative and involves a high degree of
risk.

        Section 3.3 Authority. (a) Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
transactions contemplated hereby in accordance with its terms; (b) the execution
and delivery of this Agreement and the Registration Rights Agreement, and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action and no further consent or authorization
is required; and (c) this Agreement has been duly authorized and validly
executed and delivered by Investor and is a valid and binding agreement of
Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.

        Section 3.4 Not an Affiliate. Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of the Securities Act) of the
Company.

        Section 3.5 Organization and Standing. Investor is a company duly
organized, validly existing and in good standing under the laws of New York and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Investor is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, other than those in which the failure so
to qualify would not have a material adverse effect on Investor.

        Section 3.6 Absence of Conflicts. The execution and delivery of this
Agreement and any other document or instrument contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, and compliance
with the requirements hereof and thereof, will not (a) violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on
Investor, (b) violate any provision of any indenture, instrument or agreement to
which Investor is a party or is subject, or by which Investor or any of its
assets is bound, or conflict with or constitute a material default thereunder,
(c) result in the creation or imposition of any lien pursuant to the terms of
any such indenture, instrument or agreement, or constitute a breach of any
fiduciary duty owed by Investor to any third party, or (d) require the approval
of any third-party (that has not been obtained) pursuant to any material
contract, instrument, agreement, relationship or legal obligation to which
Investor is subject or to which any of its assets, operations or management may
be subject.

        Section 3.7 Disclosure; Access to Information. Investor has received all
documents, records, books and other information pertaining to Investor’s
investment in the Company that has been requested by Investor. Investor has
reviewed or received copies of the SEC Documents.

        Section 3.8 Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

-13-




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants to Investor as follows:

        Section 4.1 Organization of the Company. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Nevada, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, other than those in
which the failure so to qualify would not have a Material Adverse Effect.

        Section 4.2 Authority. (a) The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
the Registration Rights Agreement and to issue the Put Shares, the Commitment
Shares and the Blackout Shares, if any; (b) the execution and delivery of this
Agreement and the Registration Rights Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (c) each of this Agreement and the Registration Rights Agreement
has been duly executed and delivered by the Company and constitute valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.

        Section 4.3 Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 1,000,000,000 shares of Common
Stock, of which as of the date hereof 459,989,120 shares are issued and
outstanding,_(0) shares of Preferred Stock, of which as of the date hereof
_(0)_shares are issued and outstanding. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as disclosed in Schedule 4.3 which is attached hereto and
made a part hereof, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities other than as disclosed in the SEC Documents, (iii) there are no
outstanding shares of capital stock, options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries, (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the securities as described herein, (vii) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement and (viii) there is no dispute as to the class of any
shares of the Company’s capital stock.

-14-



        Section 4.4 Common Stock. The Company has registered the Common Stock
pursuant to Section 12(b) or 12(g) of the Exchange Act and is in full compliance
with all reporting requirements of the Exchange Act, and the Company has
maintained all requirements for the continued listing or quotation of the Common
Stock, and such Common Stock is currently listed or quoted on the Principal
Market. As of the date of this Agreement, the Principal Market is the OTC
Bulletin Board.

        Section 4.5 SEC Documents. The Company has delivered or made available
to the Investor true and complete copies of the SEC Documents (including,
without limitation, proxy information and solicitation materials). To the best
of Company’s knowledge, the Company has not provided to Investor any information
that, according to applicable law, rule or regulation, should have been
disclosed publicly prior to the date hereof by the Company, but which has not
been so disclosed. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and other federal, state and local laws, rules
and regulations applicable to such SEC Documents, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

        Section 4.6 Exemption from Registration; Valid Issuances. The sale and
issuance of the Put Shares, the Commitment Shares and the Blackout Shares, if
any, in accordance with the terms and on the bases of the representations and
warranties set forth in this Agreement, may and shall be properly issued by the
Company to Investor pursuant to Section 4(2), Regulation D and/or any applicable
state law. When issued and paid for as herein provided, the Put Shares, the
Commitment Shares and the Blackout Shares, if any, shall be duly and validly
issued, fully paid, and nonassessable. Neither the sales of the Put Shares, the
Commitment Shares or the Blackout Shares, if any, pursuant to, nor the Company’s
performance of its obligations under, this Agreement or the Registration Rights
Agreement shall (a) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Put Shares, the Commitment Shares or the
Blackout Shares, if any, or any of the assets of the Company, or (b) entitle the
holders of Outstanding Common Stock to preemptive or other rights to subscribe
to or acquire the Common Stock or other securities of the Company. The Put
Shares, the Commitment Shares and the Blackout Shares, if any, shall not subject
Investor to personal liability by reason of the ownership thereof.

-15-



        Section 4.7 No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates nor any person acting
on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Put Shares, the Commitment Shares or the
Blackout Shares, if any, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.

        Section 4.8 Corporate Documents. The Company has furnished or made
available to Investor true and correct copies of the Company’s Certificate of
Incorporation, as amended and in effect on the date hereof (the “Certificate”),
and the Company’s By-Laws, as amended and in effect on the date hereof (the
“By-laws”).

        Section 4.9 No Conflicts. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby, including without limitation the issuance of
the Put Shares, the Commitment Shares and the Blackout Shares, if any, do not
and will not (a) result in a violation of the Certificate or By-Laws or (b)
conflict with, or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture, instrument or any “lock-up” or similar provision
of any underwriting or similar agreement to which the Company is a party, or (c)
result in a violation of any federal, state, local or foreign law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations)applicable to the Company or by which any property or asset
of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect) nor is
the Company otherwise in violation of, conflict with or in default under any of
the foregoing. The business of the Company is not being conducted in violation
of any law, ordinance or regulation of any governmental entity, except for
possible violations that either singly or in the aggregate do not and will not
have a Material Adverse Effect. The Company is not required under federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock in accordance with the terms hereof
(other than any SEC, NASD or state securities filings that may be required to be
made by the Company subsequent to any Closing, any registration statement that
may be filed pursuant hereto, and any shareholder approval required by the rules
applicable to companies whose common stock trades on the Over The Counter
Bulletin Board); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of Investor herein.

        Section 4.10 No Material Adverse Change. Since January 1, 2003, no event
has occurred that would have a Material Adverse Effect on the Company, except as
disclosed in the SEC Documents.

        Section 4.11 No Undisclosed Liabilities. The Company has no liabilities
or obligations that are material, individually or in the aggregate, and that are
not disclosed in the SEC Documents or otherwise publicly announced, other than
those incurred in the ordinary course of the Company’s businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company.

        Section 4.12 No Undisclosed Events or Circumstances. No event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Documents.

        Section 4.13 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement, under circumstances
that would require registration of the Common Stock under the Securities Act.

        Section 4.14 Litigation and Other Proceedings. Except as may be set
forth in the SEC Documents, there are no lawsuits or proceedings pending or to
the best knowledge of the Company threatened, against the Company, nor has the
Company received any written or oral notice of any such action, suit, proceeding
or investigation, which would have a Material Adverse Effect. Except as set
forth in the SEC Documents, no judgment, order, writ, injunction or decree or
award has been issued by or, so far as is known by the Company, requested of any
court, arbitrator or governmental agency which would have a Material Adverse
Effect.

        Section 4.15 Certain Transactions. Except as set forth on Schedule 4.15
and in the SEC Documents filed at least ten days prior to the date hereof and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

        Section 4.16 No Misleading or Untrue Communication. The Company, any
Person representing the Company, and, to the knowledge of the Company, any other
Person selling or offering to sell the Put Shares, the Commitment Shares or the
Blackout Shares, if any, in connection with the transactions contemplated by
this Agreement, have not made, at any time, any written or oral communication in
connection with the offer or sale of the same which contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements, in the light of the circumstances under which they
were made, not misleading.

-16-




ARTICLE V


COVENANTS OF INVESTOR

        Section 5.1 Compliance with Law. Investor’s trading activities with
respect to shares of the Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and the rules and
regulations of the NASD and the Principal Market on which the Common stock is
listed.

-17-




ARTICLE VI


COVENANTS OF THE COMPANY

        Section 6.1 Registration Rights. The Company shall cause the
Registration Rights Agreement to remain in full force and effect and the Company
shall comply in all respects with the terms thereof.

        Section 6.2 Reservation of Common Stock. The Company shall have
available and the Company shall reserve and keep available at all times, free of
preemptive rights, shares of Common Stock for the purpose of enabling the
Company to satisfy any obligation to issue the Put Shares, the Commitment Shares
and the Blackout Shares, if any; such amount of shares of Common Stock to be
reserved shall be calculated based upon a minimum Purchase Price of $_.02 cents_
for the Put Shares under the terms and conditions of this Agreement and a good
faith estimate by the Company in consultation with Investor of the number of
Blackout Shares, if any, that will need to be issued. The number of shares so
reserved from time to time, as theretofore increased or reduced as hereinafter
provided, may be reduced by the number of shares actually delivered hereunder.

-18-



        Section 6.3 Listing of Common Stock. The Company shall maintain the
listing of the Common Stock on a Principal Market, and will cause the Put
Shares, the Commitment Shares and the Blackout Shares, if any, to be listed on
the Principal Market. The Company further shall, if the Company applies to have
the Common Stock traded on any other Principal Market, include in such
application the Put Shares, the Commitment Shares and the Blackout Shares, if
any, and shall take such other action as is necessary or desirable in the
reasonable opinion of Investor to cause the Common Stock to be listed on such
other Principal Market as promptly as possible. The Company shall use its
commercially reasonable efforts to continue the listing and trading of the
Common Stock on the Principal Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the NASD and the Principal Market.

        Section 6.4 Exchange Act Registration. The Company shall cause the
Common Stock to continue to be registered under Section 12(g) or 12(b) of the
Exchange Act, will comply in all material respects with its reporting and filing
obligations under said Act, and will not take any action or file any document
(whether or not permitted by said Act or the rules thereunder to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under said Act.

        Section 6.5 Legends. The certificates evidencing the Put Shares, the
Commitment Shares and the Blackout Shares, if any, shall be free of legends,
except as provided for in Article VIII.

        Section 6.6 Corporate Existence. The Company shall take all commercially
reasonable steps necessary to preserve and continue the corporate existence of
the Company.

        Section 6.7 Additional SEC Documents. The Company shall deliver to
Investor, promptly after the originals thereof are submitted to the SEC for
filing, copies of all SEC Documents so furnished or submitted to the SEC.

        Section 6.8 Notice of Certain Events Affecting Registration; Suspension
of Right to Make a Put. The Company shall promptly notify Investor upon the
occurrence of any of the following events in respect of a registration statement
or related prospectus in respect of an offering of Registrable Securities: (a)
receipt of any request for additional information by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the registration statement for amendments or supplements to the registration
statement or related prospectus; (b) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (c) receipt of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (d) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
registration statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (e) the Company’s reasonable
determination that a post-effective amendment to the registration statement
would be appropriate, and the Company shall promptly make available to Investor
any such supplement or amendment to the related prospectus. The Company shall
not deliver to Investor any Put Notice during the continuation of any of the
foregoing events.

        Section 6.9 Expectations Regarding Put Notices. Within fifteen (15)
business days after the commencement of each calendar quarter occurring
subsequent to the commencement of the Commitment Period, the Company undertakes
to notify Investor as to its reasonable expectations as to the dollar amount it
intends to raise during such calendar quarter, if any, through the issuance of
Put Notices. Such notification shall constitute only the Company’s good faith
estimate with respect to such calendar quarter and shall in no way obligate the
Company to raise such amount during such calendar quarter or otherwise limit its
ability to deliver Put Notices during such calendar quarter. The failure by the
Company to comply with this provision can be cured by the Company’s notifying
Investor at any time as to its reasonable expectations with respect to the
current calendar quarter.

-19-



        Section 6.10 Consolidation; Merger. The Company shall not, at any time
after the date hereof, effect any merger or consolidation of the Company with or
into, or a transfer of all or substantially all of the assets of the Company to,
another entity unless the resulting successor or acquiring entity (if not the
Company) assumes by written instrument the obligation to deliver to Investor
such shares of Common Stock and/or securities as Investor is entitled to receive
pursuant to this Agreement.

        Section 6.11 Issuance of Put Shares, Commitment Shares and Blackout
Shares. The sale of the Put Shares and the issuance of the Commitment Shares,
and the Blackout Shares, if any, shall be made in accordance with the provisions
and requirements of Regulation D and any applicable state law.

        Section 6.12 Dilution. The number of shares of Common Stock issuable as
Put Shares may increase substantially in certain circumstances, including, but
not necessarily limited to, the circumstance wherein the trading price of the
Common Stock declines during the period between the Effective Date and the end
of the Commitment Period. The Company’s executive officers and directors have
studied and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Put Shares is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company.

-20-




ARTICLE VII


CONDITIONS TO DELIVERY OFPUT
NOTICES AND CONDITIONS TO CLOSING

        Section 7.1 Conditions Precedent to the Obligation of the Company to
Issue and Sell Common Stock. The obligation hereunder of the Company to issue
and sell the Put Shares to Investor incident to each Closing is subject to the
satisfaction, at or before each such Closing, of each of the conditions set
forth below.

    (a)        Accuracy of Investor’s Representations and Warranties. The
representations and warranties of Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
such Closing as though made at each such time, except for changes which have not
had a Material Adverse Effect.

    (b)        Performance by Investor. Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Investor at or prior to such Closing.

        Section 7.2 Conditions Precedent to the Right of the Company to Deliver
a Put Notice and the Obligation of Investor to Purchase Put Shares. The right of
the Company to deliver a Put Notice and the obligation of Investor hereunder to
acquire and pay for the Put Shares incident to a Closing is subject to the
satisfaction, on (a) the date of delivery of such Put Notice and (b) the
applicable Closing Date (each a “Condition Satisfaction Date”), of each of the
following conditions:

    (a)        Registration of Registrable Securities with the SEC. As set forth
in the Registration Rights Agreement, the Company shall have filed with the SEC
the Registration Statement with respect to the resale of the Registrable
Securities by Investor and such Registration Statement shall have been declared
effective by the SEC prior to the applicable Put Date.

    (b)        Effective Registration Statement. As set forth in the
Registration Rights Agreement, a Registration Statement shall have previously
become effective for the resale by Investor of the Registrable Securities
subject to such Put Notice and such Registration Statement shall remain
effective on each Condition Satisfaction Date and (i) neither the Company nor
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC’s concerns have been addressed and Investor is reasonably
satisfied that the SEC no longer is considering or intends to take such
action),and (ii) no other suspension of the use or withdrawal of the
effectiveness of such Registration Statement or related prospectus shall exist.

-21



    (c)        Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects as of each Condition Satisfaction Date as though made at each
such time (except for representations and warranties specifically made as of a
particular date) with respect to all periods, and as to all events and
circumstances occurring or existing to and including each Condition Satisfaction
Date, except for any conditions which have temporarily caused any
representations or warranties herein to be incorrect and which have been
corrected with no continuing impairment to the Company or Investor.

    (d)        Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.

    (e)        No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.

    (f)        Adverse Changes. Since the date of filing of the Company’s most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.

    (g)        No Suspension of Trading in or Delisting of Common Stock. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or the NASD and the Common Stock shall have been approved for
listing or quotation on and shall not have been delisted from the Principal
Market.

    (h)        Legal Opinion. The Company shall have caused to be delivered to
Investor, within five (5) Trading Days of the effective date of the Registration
Statement, an opinion of the Company’s legal counsel in the form of Exhibit C
hereto, addressed to Investor.

    (i)        Valuation Event. No Valuation Event shall have occurred between
the Put Date and the applicable Closing Date.

    (j)        No Knowledge. The Company shall have no knowledge of any event
more likely than not to have the effect of causing such Registration Statement
to be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen Trading Days following the Trading Day on which such
notice is deemed delivered).

-22-



    (k)        Trading Cushion. The Trading Cushion shall have elapsed since the
immediately preceding Put Date.

    (l)        Shareholder Vote. The issuance of shares of Common Stock with
respect to the applicable Closing, if any, shall not violate the shareholder
approval requirements of the Principal Market.

    (m)        Other. On each Condition Satisfaction Date, Investor shall have
received and been reasonably satisfied with such other certificates and
documents as shall have been reasonably requested by Investor in order for
Investor to confirm the Company’s satisfaction of the conditions set forth in
this Section 7.2., including, without limitation, a certificate in substantially
the form and substance of Exhibit D hereto, executed by an executive officer of
the Company and to the effect that all the conditions to such Closing shall have
been satisfied as at the date of each such certificate.

      Section 7.3 Due Diligence Review; Non-disclosure of Non-public
Information.

    (a)        The Company shall make available for inspection and review by
Investor, advisors to and representatives of Investor (who may or may not be
affiliated with Investor and who are reasonably acceptable to the Company), any
underwriter, any Registration Statement or amendment or supplement thereto or
any blue sky, NASD or other filing, all financial and other records, all SEC
Documents and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees to supply all
such information reasonably requested by Investor or any such representative,
advisor or Underwriter in connection with such Registration Statement
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration.

    (b)        Each of the Company, its officers, directors, employees and
agents shall in no event disclose non-public information to Investor, advisors
to or representatives of Investor.

    (c)        Nothing herein shall require the Company to disclose non-public
information to Investor or its advisors or representatives, and the Company
represents that it does not disseminate non-public information to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts; provided, however, that notwithstanding anything herein to
the contrary, the Company shall, as hereinabove provided, immediately notify the
advisors and representatives of Investor and any Underwriters of any event or
the existence of any circumstance (without any obligation to disclose the
specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in a Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 7.3 shall be construed to mean that such
persons or entities other than Investor (without the written consent of Investor
prior to disclosure of such information) may not obtain non-public information
in the course of conducting due diligence in accordance with the terms and
conditions of this Agreement and nothing herein shall prevent any such persons
or entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, any Registration Statement contains an
untrue statement of a material fact or omits a material fact required to be
stated in such Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

-23-



ARTICLE VIII


LEGENDS

        Section 8.1 Legends. (a) Except as otherwise provided below, each
certificate representing Registrable Securities will bear the following legend
(the "Legend"):

  The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”) or qualified under applicable
state securities laws. These securities may not be offered, sold, pledged,
hypothecated, transferred or otherwise disposed of except pursuant to (i) an
effective registration statement and qualification in effect with respect
thereto under the Securities Act and under any applicable state securities law,
(ii) to the extent applicable, Rule 144 under the Securities Act, or (iii) an
opinion of counsel reasonably acceptable to the Company that such registration
and qualification is not required under applicable federal and state securities
laws.


    (b)        As soon as practicable after the execution and delivery hereof,
the Company shall issue to the Transfer Agent, instructions in substantially the
form of Exhibit E hereto. Such instructions shall be irrevocable by the Company
from and after the date thereof or from and after the issuance thereof except as
otherwise expressly provided in the Registration Rights Agreement. It is the
intent and purpose of such instructions, as provided therein, to require the
Transfer Agent to issue to Investor certificates evidencing shares of Common
Stock incident to a Closing, free of the Legend, without consultation by the
Transfer Agent with the Company or its counsel and without the need for any
further advice or instruction or documentation to the Transfer Agent by or from
the Company or its counsel or Investor; provided that (a) a Registration
Statement shall then be effective, (b) Investor confirms to the Transfer Agent
and the Company that it has or intends to sell such Common Stock to a third
party which is not an affiliate of Investor or the Company and Investor agrees
to redeliver the certificate representing such shares of Common Stock to the
Transfer Agent to add the Legend in the event the Common Stock is not sold, and
(c) if reasonably requested by the Transfer Agent or the Company, Investor
confirms to the Transfer Agent and the Company that Investor has complied with
the prospectus delivery requirement under the Securities Act. At any time after
the Effective Date, upon surrender of one or more certificates evidencing Common
Stock that bear the Legend, the Transfer Agent shall issue a new certificate to
Investor to the extent accompanied by a notice requesting the issuance of new
certificates free of the Legend to replace those surrendered.

-24-



        Section 8.2 No Other Legend or Stock Transfer Restrictions. No legend
other than the one specified in Section 8.1 has been or shall be placed on the
share certificates representing the Common Stock and no instructions or “stop
transfer orders,” so called, “stock transfer restrictions,” or other
restrictions have been or shall be given to the Company’s transfer agent with
respect thereto other than as expressly set forth in this Article VIII.

        Section 8.3 Cover. If the Company fails for any reason to deliver the
Put Shares on such Closing Date and the Investor purchases, in an open market
transaction or otherwise, shares of Common Stock (the “Covering Shares”) in
order to make delivery in satisfaction of a sale of Common Stock by such
Investor (the “Sold Shares”), which delivery such Investor anticipated to make
using the Put Shares (a “Buy-In”), then the Company shall pay to such Investor,
in addition to all other amounts contemplated in other provisions of the
Transaction Documents, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The “Buy-In Adjustment Amount” is the amount equal to the
excess, if any, of (x) such Investor’s total purchase price (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds (after
brokerage commissions, if any) received by such Investor from the sale of the
Sold Shares. The Company shall pay the Buy-In Adjustment Amount to such Investor
in immediately available funds immediately upon demand by such Investor. By way
of illustration and not in limitation of the foregoing, if such Investor
purchases Covering Shares having a total purchase price (including brokerage
commissions) of $11,000 to cover a Buy-In with respect to shares of Common Stock
that it sold for net proceeds of $10,000, the Buy-In Adjustment Amount that the
Company will be required to pay to such Investor will be $1,000.

        Section 8.4 Investor’s Compliance. Nothing in this Article VIII shall
affect in any way Investor’s obligations under any agreement to comply with all
applicable securities laws upon resale of the Common Stock.


ARTICLE IX


NOTICES; INDEMNIFICATION

        Section 9.1 Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (a) personally
served,(b) deposited in the mail, registered or certified, return receipt
requested, postage prepaid, (c) delivered by reputable air courier service with
charges prepaid, or (d) transmitted by hand delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (ii) on the second
business day following the date of mailing by express courier service or on the
fifth business day after deposited in the mail, in each case, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

-25-



If to the Company:

SkyBridge Wireless, Inc.
6565 Spencer Street
Las Vegas, Nevada 89119
Attention:
Telephone: (702) 897-8704
Facsimile:

If to Investor:


GlobalVest Partners LLC
805 Third Avenue, 21st floor
New York, New York 10016
Telephone: 212-207-6619
Facsimile: 212-207-8206

with a copy to:

Marc G. Rosenberg, Esq.
McLaughlin & Stern, LLP
260 Madison Avenue
New York, New York 10016
Telephone: 212-448-6249
Facsimile: 800-933-0981

        Either party hereto may from time to time change its address or
facsimile number for notices under this Section 9.1 by giving at least ten (10)
days’ prior written notice of such changed address or facsimile number to the
other party hereto.

      Section 9.2 Indemnification.

        The Company agrees to indemnify and hold harmless Investor and its
officers, directors, employees, and agents, and each Person or entity, if any,
who controls Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, together with the Controlling Persons (as
defined in the Registration Rights Agreement) from and against any Damages,
joint or several, and any action in respect thereof to which Investor, its
partners, affiliates, officers, directors, employees, and duly authorized
agents, and any such Controlling Person becomes subject to, resulting from,
arising out of or relating to any misrepresentation, breach of warranty or
nonfulfillment of or failure to perform any covenant or agreement on the part of
Company contained in this Agreement, as such Damages are incurred, except to the
extent such Damages result primarily from Investor’s failure to perform any
covenant or agreement contained in this Agreement or Investor’s or its
officer’s, director’s, employee’s, agent’s or Controlling Person’s negligence,
recklessness or bad faith in performing its obligations under this Agreement.

-26-



        Section 9.3 Method of Asserting Indemnification Claims. All claims for
indemnification by any Indemnified Party (as defined below) under Section 9.2
shall be asserted and resolved as follows:

    (a)        In the event any claim or demand in respect of which any person
claiming indemnification under any provision of this Article (an “Indemnified
Party”) might seek indemnity under this Article is asserted against or sought to
be collected from such Indemnified Party by a person other than a party hereto
or an affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of this Article against any person (the “Indemnifying Party”),
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a “Claim Notice”)
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party’s ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “Dispute Period”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under this
Article and whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim.(i) If
the Indemnifying Party notifies the Indemnified Party within the Dispute Period
that the Indemnifying Party desires to defend the Indemnified Party with respect
to the Third Party Claim pursuant to this Section 9.3(a), then the Indemnifying
Party shall have the right to defend, with counsel reasonably satisfactory to
the Indemnified Party, at the sole cost and expense of the Indemnifying Party,
such Third Party Claim by all appropriate proceedings, which proceedings shall
be vigorously and diligently prosecuted by the Indemnifying Party to a final
conclusion or will be settled at the discretion of the Indemnifying Party (but
only with the consent of the Indemnified Party in the case of any settlement
that provides for any relief other than the payment of monetary damages or that
provides for the payment of monetary damages as to which the Indemnified Party
shall not be indemnified in full pursuant to this Article). The Indemnifying
Party shall have full control of such defense and proceedings, including any
compromise or settlement thereof; provided, however, that the Indemnified Party
may, at the sole cost and expense of the Indemnified Party, at any time prior to
the Indemnifying Party’s delivery of the notice referred to in the first
sentence of this clause (i), file any motion, answer or other pleadings or take
any other action that the Indemnified Party reasonably believes to be necessary
or appropriate to protect its interests; and provided further, that if requested
by the Indemnifying Party, the Indemnified Party will, at the sole cost and
expense of the Indemnifying Party, provide reasonable cooperation to the
Indemnifying Party in contesting any Third Party Claim that the Indemnifying
Party elects to

-27-



contest.     The Indemnified Party may participate in, but not control, any
defense or settlement of any Third Party Claim controlled by the Indemnifying
Party pursuant to this clause (i), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may takeover the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under this
Article with respect to such Third Party Claim. (ii) If the Indemnifying Party
fails to notify the Indemnified Party within the Dispute Period that the
Indemnifying Party desires to defend the Third Party Claim pursuant to Section
9.3(a), or if the Indemnifying Party gives such notice but fails to prosecute
vigorously and diligently or settle the Third Party Claim, or if the
Indemnifying Party fails to give any notice whatsoever within the Dispute
Period, then the Indemnified Party shall have the right to defend, at the sole
cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this clause (ii) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation. (iii) If the Indemnifying Party notifies the Indemnified
Party that it does not dispute its liability or the amount of its liability to
the Indemnified Party with respect to the Third Party Claim under this Article
or fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under this Article and the Indemnifying Party shall pay the
amount of such Damages to the Indemnified Party on demand. If the Indemnifying
Party has timely disputed its liability or the amount of its liability with
respect to such claim, the Indemnifying Party and the Indemnified Party shall
proceed in good faith to negotiate a resolution of such dispute; provided,
however, that if the dispute is not resolved within thirty (30) days after the
Claim Notice, the Indemnifying Party shall be entitled to institute such legal
action as it deems appropriate.

-28-



    (b)        In the event any Indemnified Party should have a claim under this
Article against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under this Article specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an “Indemnity Notice”) with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party’s rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under this Article and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnified Party shall be entitled to institute
such legal action as it deems appropriate.

    (c)        The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

-29-



        Section 9.4 Reimbursement. (i) If any Investor, other than by reason of
its gross negligence or willful misconduct, becomes involved in any capacity in
any action, proceeding or investigation brought by any stockholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if such Investor is
impleaded in any such action, proceeding or investigation by any Person, or (ii)
any Investor, other than by reason of its gross negligence or willful misconduct
or by reason of its trading of the Common Stock in a manner that is illegal
under the federal securities laws, becomes involved in any capacity in any
action, proceeding or investigation brought by the SEC against or involving the
Company or in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if such Investor is
impleaded in any such action, proceeding or investigation by any Person, then in
any such case, the Company will reimburse such Investor for its reasonable legal
and other expenses (including the cost of any investigation and preparation)
incurred in connection therewith, as such expenses are incurred. In addition,
other than with respect to any matter in which such Investor is a named party,
the Company will pay such Investor the charges, as reasonably determined by such
Investor, for the time of any officers or employees of such Investor devoted to
appearing and preparing to appear as witnesses, assisting in preparation for
hearings, trials or pretrial matters, or otherwise with respect to inquiries,
hearing, trials, and other proceedings relating to the subject matter of this
Agreement. The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Affiliates of the
Investor who are actually named in such action ,proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of the Investor and any such Affiliate, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Investor and any such Affiliate and any such
Person. The Company also agrees that neither any Investor nor any such
Affiliate, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
the Transaction Documents except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Company result from the gross negligence
or willful misconduct of such Investor.

-30-




ARTICLE X


MISCELLANEOUS

        Section 10.1 Governing Law; Jurisdiction. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to the principles of conflicts of law. Each of the Company and
Investor hereby submit to the exclusive jurisdiction of the United States
Federal and state courts located in New York with respect to any dispute arising
under this Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.

        Section 10.2 Jury Trial Waiver. The Company and the Investor hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other in respect of any matter arising
out of or in connection with the Transaction Documents.

        Section 10.3 Specific Enforcement. The Company and the Investor
acknowledge and agree that irreparable damage would occur to the Investor in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Investor shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

-30-



        Section 10.4 Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and Investor and their respective successors and
permitted assigns. Neither this Agreement nor any rights of Investor or the
Company hereunder may be assigned by either party to any other person.
Notwithstanding the foregoing, (a) the provisions of this Agreement shall inure
to the benefit of, and be enforceable by, any transferee of any of the Common
Stock purchased or acquired by Investor hereunder with respect to the Common
Stock held by such person, and (b) Investor’s interest in this Agreement may be
assigned at any time, in whole but not in part, to any Affiliate of Investor.

        Section 10.5 Third Party Beneficiaries.This Agreement is intended for
the benefit of the Company and Investor and their respective successors and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.

        Section 10.6 Termination.This Agreement shall terminate upon any of the
following events(unless extended by the agreement of the Company and Investor);

  (i) the expiration of the Commitment Period;


  (ii) if the Company shall file or consent by answer or otherwise to the entry
of an order for relief or approving a petition for relief, reorganization or
arrangement or any other petition in bankruptcy for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or shall make
an assignment for the benefit of its creditors, or shall consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of itself or of any substantial part of its property, or shall be
adjudicated a bankrupt or insolvent, or shall take corporate action for the
purpose of any of the foregoing, or if a court or governmental authority of
competent jurisdiction shall enter an order appointing a custodian, receiver,
trustee or other officer with similar powers with respect to the Company or any
substantial part of its property or an order for relief or approving a petition
for relief or reorganization or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy or insolvency law, or an
order for the dissolution, winding up or liquidation of the Company, or if any
such petition shall be filed against the Company;


  (iii) the trading of the Common Stock is suspended by the SEC, the Principal
Market or the NASD for a period of five (5) consecutive Trading Days during the
Commitment Period;


  (iv) the Company shall not have filed with the SEC the initial Registration
Statement with respect to the resale of the Registrable Securities in accordance
with the terms of the Registration Rights Agreement within one hundred twenty
(120) calendar days of the date hereof or the Registration Statement has not
been declared effective within one hundred eighty (180) calendar days of the
date hereof; or


  (v) The Common Stock ceases to be registered under the Exchange Act or listed
or traded on the Principal Market.


-31-



Upon the occurrence of one of the above-described events, the Company shall send
written notice of such event to the Investor. Notwithstanding the foregoing, the
provisions of Article VI, VIII, IX and Sections 10.2, 10.3 and 10.4 shall
survive the termination of this Agreement.

        Section 10.7 Entire Agreement, Amendment; No Waiver. This Agreement and
the instruments referenced herein contain the entire understanding of the
Company and Investor with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the party to be charged with
enforcement.

      Section 10.8 Fees and Expenses.

    (a)        The Company has agreed to pay May Davis Group, Inc., a registered
broker-dealer, an amount equal to 7% of the Investment Amount, which amount
shall be deducted from the Investment Amount by the Escrow Agent and paid
directly to May Davis Group, Inc. The Company shall also reimburse May Davis
Group, Inc. for any COBRA Desk filing fees.

    (b)        The Company agrees to pay for placement agent’s legal lees and
expenses associated with the proposed transaction and escrow fees for each
Closing Date. The sum of $5,000 upon signing this agreement and $5,000 out of
first put. The Company agrees to be responsible for escrow fees payable on each
Closing Date.

    (c)        The Company agrees to issue to the Investor upon the execution
hereof the number of shares of Common Stock equal to the quotient of (i) $55,000
and (ii) the Bid Price of the Common Stock on the date hereof (the “Commitment
Shares”).

    (d)        Except as otherwise set forth herein, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or by the Investor
in connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
securities issued pursuant hereto.

-32-



        Section 10.9 No Brokers. Except as set forth in Section 10.8, each of
the Company and Investor represents that it has had no dealings in connection
with this transaction with any finder or broker who will demand payment of any
fee or commission from the other party. The Company on the one hand, and
Investor, on the other hand, agree to indemnify the other against and hold the
other harmless from any and all liabilities to any persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.

        Section 10.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument which
shall be enforceable against the parties actually executing such counterparts
and all of which together shall constitute one and the same instrument. This
Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the parties so delivering this Agreement.

        Section 10.11 Survival; Severability. The representations, warranties,
covenants and agreements of the Company hereto shall survive each Closing
hereunder until the expiration of the applicable statute of limitations. In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that
such severability shall be ineffective if it materially changes the economic
benefit of this Agreement to any party.

        Section 10.12 Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

        Section 10.13 No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

        Section 10.14 Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

        Section 10.15 Reporting Entity for the Common Stock. The reporting
entity relied upon for the determination of the trading price of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg L.P. or any successor thereto. The written mutual consent of Investor
and the Company shall be required to employ any other reporting entity.

-33-



        Section 10.16 Publicity. The Company and Investor shall consult with
each other in issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and no party shall issue
any such press release or otherwise make any such public statement without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law, in which such case the disclosing party
shall provide the other parties with prior notice of such public statement.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Investor without the prior written consent of such Investor, except to the
extent required by law. Investor acknowledges that this Agreement and all or
part of the Transaction Documents may be deemed to be “material contracts” as
that term is defined by Item 601(b)(10) of Regulation S-K, and that the Company
may therefore be required to file such documents as exhibits to reports or
registration statements filed under the Securities Act or the Exchange Act.
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.

        IN WITNESS WHEREOF, the parties hereto have caused this Private Equity
Credit Agreement to be executed by the undersigned, thereunto duly authorized,
as of the date first set forth above.

SKYBRIDGE WIRELESS, INC.


By:/s/ James Wheeler
——————————————
Name: James Wheeler
Title: CEO


GLOBALVEST PARTNERS, LLC


By:/s/ Barry Patterson
——————————————
Name: Barry Patterson
Title: President


-34-



EXHIBITS

EXHIBIT A     Registration Rights Agreement     EXHIBIT B   Put Notice   EXHIBIT
C   Opinion   EXHIBIT D   Closing Certificate   EXHIBIT E   Transfer Agent
Instructions   EXHIBIT F   Escrow Agreement  

-35-

